The judgment in this case should be reversed and the cause remanded, with directions to the district court to overrule the demurrer and *Page 45 
require the defendant to answer. The material and essential part of sec. 61-806-b,I.C.A. (1939 Sess. Laws, chap. 124, p. 221) reads as follows:
"Upon the same property designated in Section 61-801, and for the same year, in those counties within the State of Idaho where property assessed at more than 67% of the total assessed valuation of such counties is situate outside of the boundaries of school districts, the school population of which districts, as determined by the average daily attendance in all schools of such county, exceeds 51% of the total school population of the county, in addition to the levy provided in Section 61-806 . . . . the board may levy a tax sufficient to provide a county equalization program. . . . ."
It seems clear to me that the "school districts," referred to and mentioned in sec. 61-806-b ('39 Sess. Laws, chap. 124) means, and is referring to, organized districts as defined in sec. 32-301,I.C.A. I do not see how it is possible to reach the conclusion that the legislature intended to includeunorganized districts within the meaning of the terms "school districts." In other words, the legislature was attempting to provide that, where more than 67% of the total assessed valuation of a county is within unorganized territory, and at least 51% of the total school population attendance is withinorganized districts, then the provisions of this section become applicable; and the additional levy may be made on all thetaxable property within the county.
Certainly, the legislature could not have intended to attach to the words "school districts" a different meaning in one part of this section from that intended to apply in another part of the same section. Therefore, if the "property assessed at more than 67% of the total assessed valuation of such counties is situate outside of the boundaries of school districts," and, at the same time, it was intended to embrace unorganized districts within the term "school districts," then there would be no territory "outside of the boundaries of school districts." For the same reason, it would have been wholly unnecessary and superfluous to use the words "exceeds 51% of the total school population of the county," if "school districts" include *Page 46 
both organized and unorganized territory, for the reason there would (under such construction) be 100% of the total attendance within the districts.
Justice Holden authorizes me to say that he concurs in this dissent.